DENY and Opinion Filed April 15, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00326-CV

              IN RE SUNTERRA DISTRIBUTION, LLC, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-18911

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      In this original proceeding, relator contends that the trial court lacked plenary

power to issue its April 11, 2022 order granting a new trial. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that relator lacks an adequate appellate remedy. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      As the party seeking relief, relator has the burden of providing the Court with

a certified or sworn copy of every document that is material to establishing its right

to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d

757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a

record containing certified or sworn copies). Because the documents included in the
record are not certified by a trial court clerk or adequately sworn copies, we conclude

relator has not met this burden. Accordingly, we deny the petition for writ of

mandamus.

220326f.p05                                 /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE




                                         –2–